At the close of the arguments, Larremore, J., made the following order:
Upon reading and filing the petition of Robert W. Aborn and others, composing the firm of Aborn, Moir & Co., order to show cause and citation to said David Forchheimer to show cause why the prayer of said petition should not be granted, and the affidavit of Abraham S. Herman in opposition thereto, and after hearing Richard S. Hewcombe, of counsel for the petitioners, in support thereof, and Abraham J. Dittenhoefer, Esq., of counsel for the opposition thereto,
How, on motion of Richard S.Hewcombe, attorney for the said petitioners, it is ordered that the said David Forchheimer, within five days from the service of a copy of this order upon his attorneys, file his account as assignee of the estate of Abraham S. Herman.